     Case 1:20-cv-01155-DAD-SAB Document 10 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   ANITA VALLADORES, et al.,                     Case No. 1:20-cv-01155-DAD-SAB
10                        Plaintiffs,
                                                   ORDER GRANTING ANITA VALLADORES’
11          v.                                     PETITION FOR APPOINTMENT OF
                                                   GUARDIAN AD LITEM FOR HER MINOR
12   ASHTREE APARTMENTS, LLC.,                     CHILDREN
13                        Defendant.               (ECF No. 9)
14

15          On August 17, 2020, Anita Valladores and minors D.C. and K.C. (“Plaintiffs”) filed a

16   complaint in this action alleging violations of the Fair Housing Act of 1968, as amended, 42

17   U.S.C. §§ 3601 et seq. (ECF No. 2.). On August 19, 2020, the parties were ordered to file a

18   petition for appointment of guardian ad litem for the minor plaintiffs. (ECF No. 8.) On August

19   28, 20202, a petition for appointment of a guardian ad litem was filed. (ECF No. 9.) By the

20   petition, Anita Valladores, who is the mother of the minor plaintiffs, seeks to be appointed

21   guardian ad litem.

22          Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of an

23   incompetent person may sue or defend on the incompetent person’s behalf. Fed. R. Civ. P. 17(c).

24   This requires the Court to take whatever measures it deems appropriate to protect the interests of

25   the individual during the litigation. United States v. 30.64 Acres of Land, More or Less, Situated

26   in Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The appointment of the

27   guardian ad litem is more than a mere formality. Id. “A guardian ad litem is authorized to act on

28   behalf of his ward and may make all appropriate decisions in the course of specific litigation.” Id.
                                                      1
     Case 1:20-cv-01155-DAD-SAB Document 10 Filed 08/31/20 Page 2 of 2

 1   A guardian ad litem need not possess any special qualifications, but he must “be truly dedicated

 2   to the best interests of the person on whose behalf he seeks to litigate.” AT&T Mobility, LLC v.

 3   Yeager, 143 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the guardian ad litem cannot

 4   face an impermissible conflict of interest with the ward and courts consider the candidate’s

 5   “experience, objectivity, and expertise” or previous relationship with the ward. Id. (citations

 6   omitted).

 7            “[W]hen a parent brings an action on behalf of a child, and it is evident that the interests

 8   of each are the same, no need exists for someone other than the parent to represent the child’s

 9   interests under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub

10   nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir. 2000). While a parent is generally appointed as

11   a guardian ad litem, there are situations where the best interests of the minor and the interests of

12   the parent conflict. Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWINEW, 2007 WL

13   1390672, at *2 (E.D. Cal. May 9, 2007). Therefore, a parent is not entitled as a matter of right to

14   act as guardian ad litem for the child. Id., at *2.

15            The Court has considered the petition of Anita Valladores for appointment as guardian ad

16   litem for D.C. and K.C. who are plaintiffs in this action. Upon review of the petition and the

17   complaint in this action, the Court finds that no conflict exists that would preclude Anita

18   Valladores from serving as a guardian ad litem for D.C. and K.C. The Court finds that the

19   appointment is both necessary and appropriate.

20            Accordingly, IT IS HEREBY ORDERED, that Anita Valladores is appointed as guardian
21   ad litem for D.C. and K.C.

22
     IT IS SO ORDERED.
23

24   Dated:      August 31, 2020
                                                               UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           2
